FILED
                            NOT FOR PUBLICATION                              JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JONATHAN LEE ELLIOTT,                            No. 14-55283

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00743-DMG-
                                                 MRW
 v.

JANSSEN PHARMACEUTICALS, INC.;                   MEMORANDUM*
JOHNSON & JOHNSON, INC.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                      Dolly M. Gee, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Jonathan Lee Elliott appeals pro se from the district court’s summary

judgment in his diversity action alleging state law claims arising from his use of a

prescription medication. We have jurisdiction under 28 U.S.C. § 1291. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo. Tucker v. Baxter Healthcare Corp., 158 F.3d 1046, 1049 (9th Cir. 1998).

We affirm.

       The district court properly granted summary judgment on the basis that

Elliott’s action was time-barred because Elliott filed his action more than two years

after his claims accrued and he failed to raise a genuine dispute of material fact as

to whether he was entitled to delayed accrual. See Cal. Code Civ. Proc. § 335.1

(two-year statute of limitations for personal injury actions); Slovensky v. Friedman,

49 Cal. Rptr. 3d 60, 68 (Ct. App. 2006), as modified on denial of reh’g (setting

forth California law regarding delayed accrual of the statute of limitations).

       We reject as unsupported Elliott’s contention that he was entitled to statutory

tolling.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

       All pending requests and motions are denied.

       AFFIRMED.




                                           2                                     14-55283